Case 0:19-cv-61989-WPD Document 8 Entered on FLSD Docket 10/30/2019 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        Case No.: 0:19-cv-61989-DIMITROULEAS/SNOW

   RYAN TURIZO, individually and on
   behalf of all others similarly situated,

           Plaintiff,

   v.

   SLOMIN’S, INC,

           Defendant.
                                                    /

       DEFENDANT SLOMIN’S, INC’S MOTION TO DISMISS FOR LACK OF SUBJECT
          MATTER JURISDICTION AND SUPPORTING MEMORANDUM OF LAW

          Pursuant to Federal Rule of Civil Procedure 12(b)(1), Defendant Slomin’s, Inc.

  (“Slomin’s”) moves to dismiss this action for lack of subject matter jurisdiction. In support of its

  motion, Slomin’s relies on the memorandum of law that follows.

  I.      INTRODUCTION

          Plaintiff alleges that in August 2019 he dialed “#250” in response to a Slomin’s

  advertisement for a free doorbell security camera. Compl. ¶ 9. Plaintiff contends his call was routed

  through an automated system and then disconnected. Id. Afterwards, Plaintiff alleges he received

  a text message from Slomin’s stating “Call 877-906-7674 for Slomins Home Security (doorbell

  camera).” Id. ¶ 10. Because he alleges he did not consent to receiving text messages from Slomin’s,

  id. ¶ 11, he filed this putative class action for violation of the Telephone Consumer Protection Act

  (“TCPA”), 47 U.S.C. § 227(b).

          Plaintiff’s Complaint should be dismissed for lack of subject matter jurisdiction because

  Plaintiff fails to establish Article III standing. The Eleventh Circuit’s recent decision in Salcedo v.

  Hanna, 936 F.3d 1162 (11th Cir. 2019) forecloses any argument to the contrary. In Salcedo, the



                                               {M1681292.1}1
Case 0:19-cv-61989-WPD Document 8 Entered on FLSD Docket 10/30/2019 Page 2 of 10



  Eleventh Circuit held that allegations of receiving a single unsolicited text message in violation of

  the TCPA, and the purported intangible harms it caused, are insufficient to establish a concrete

  injury in fact. Id. at 1173. Plaintiff’s allegations similarly fail to establish a concrete injury, and

  thus, he does not have standing.

  II.     LEGAL STANDARD

          Rule 12(b)(1) allows for the dismissal of a claim when it is determined that the Court lacks

  subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Article III of the United States Constitution

  allows federal courts to adjudicate only actual “cases” or “controversies.” U.S. Const. Art. III §§

  1-2. Thus, Article III “restricts the jurisdiction of the federal courts to litigants who have standing

  to sue.” Nicklaw v. CitiMortgage, Inc., 839 F.3d 998, 1001 (11th Cir. 2016). When a defendant

  challenges a plaintiff’s standing by way of a Rule 12(b)(1) motion, the plaintiff bears the burden

  to establish that jurisdiction exists. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).

  An attack on subject matter jurisdiction can either be a “facial attack” or a “factual attack.” See

  Scarfo v. Ginsberg, 175 F.3d 957, 960 (11th Cir. 1999) (citing Lawrence v. Dunbar, 919 F.2d

  1525, 1529 (11th Cir. 1990)). A facial attack requires the court to determine whether “the plaintiff

  has sufficiently alleged a basis of subject matter jurisdiction.” Id. Here, the Plaintiff’s lack of

  Article III standing—and thus, the Court’s lack of subject matter jurisdiction—is apparent from

  the face of the Complaint.

  III.    ARGUMENT

          Plaintiff alleges that he received a text message from Slomin’s in violation of the TCPA.

  Compl. ¶ 10.1 The TCPA prohibits using an automatic telephone dialing system to call residential



  1 Though Plaintiff only plausibly alleges receiving a single text message from Slomin’s in August
  2019, he uses the plural form of “messages” throughout the Complaint. See Compl. ¶¶ 8-9, 12-14,
  17-19. Because Plaintiff asserts his claims on behalf of a putative class, id. ¶¶ 8, 21, presumably

  {M1681292.1}                                      2
Case 0:19-cv-61989-WPD Document 8 Entered on FLSD Docket 10/30/2019 Page 3 of 10



  or cellular telephone lines without the consent of the called party. 47 U.S.C. § 227(b)(1)(A)(iii),

  (B). It also prohibits sending unsolicited advertisements via fax. Id. § 227(b)(1)(C). The statute is

  silent with respect to text messages. See, e.g., Salcedo v. Hanna, 936 F.3d at 1166. However, the

  TCPA authorizes the Federal Communications Commission (“FCC”) to enact implementing

  regulations, 47 U.S.C. § 227(b)(2), and the FCC has applied the TCPA regulations for voice calls

  to text messages. 30 FCC Rcd. 7961, 7964 n.3, 7978-79, 8016-22 (2015). Thus, using an automatic

  dialing system to send a text message without the consent of the called party can conceivably

  violate the TCPA.

          However, the Supreme Court made clear in Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549

  (2016) that an alleged statutory violation does not necessarily establish Article III standing. To

  establish Article III standing, a plaintiff must show (1) that he “suffered an injury in fact,” (2) that

  the injury “is fairly traceable to the challenged conduct of the defendant,” and (3) that the injury

  “is likely to be redressed by a favorable judicial decision.” Id. at 1547 (citing Lujan, 504 U.S. at



  his use of the plural form of “messages” refers to any text messages that other individuals might
  have received. However, there are instances where Plaintiff uses of the plural form of “messages”
  to refer to himself specifically. Compl. ¶¶ 9, 13, 19. The use of “messages” in these paragraphs
  appear to be a drafting oversight, given that the Complaint has been recycled from the numerous
  nearly-identical complaints Plaintiff and his lawyers have filed this year against other defendants,
  alleging receipt of text messages in violation of the TCPA. See Compl., Turizo v. Rick Case
  Enters., Inc., Dkt. No. [1], No. 0:19-cv-62062-MGC (S.D. Fla. Aug. 15, 2019); Compl., Turizo v.
  Same Day Card, LLC, Dkt. No. [1], No. 0:19-cv-61921-DPG (S.D. Fla. July 30, 2019); Compl.,
  Turizo v. Certified Assocs., LLC, Dkt. No. [1], No. 0:19-cv-61007-JIC (S.D. Fla. Apr. 19, 2019);
  Compl., Turizo v. Advanced Dental Wellness Ctr., P.A., Dkt. No. [1], No. 0:19-cv-60409-MGC
  (S.D. Fla. Feb. 14, 2019); see also Compl., Turizo v. Natural Wellness Ctr., LLC, Dkt. No. [1],
  No. 0:19-cv-62496-PCH (S.D. Fla. Oct. 7, 2019) (later-filed, nearly-identical complaint); Compl.,
  Turizo v. 4Bush Holdings LLC, Dkt. No. [1], No. 0:19-cv-62565-RS (S.D. Fla. Oct. 15, 2019)
  (same); Compl., Turizo v. Vital Data Servs., LLC, Dkt. No. [1], No. 0:19-cv-61318-RKA (S.D.
  Fla. May 27, 2019) (putative class action alleging phone calls in violation of the TCPA); Compl.,
  Turizo v. Defenders, Inc., Dkt. No. [1], No. 0:19-cv-62235-RKA (S.D. Fla. Sept. 6, 2019) (same).
  But even if Plaintiff’s allegations can be construed to mean that he received multiple text messages
  from Slomin’s, he still fails to establish Article III standing, particularly where he does not allege
  how many text messages he received or the cumulative impact of any of those messages on him.

  {M1681292.1}                                       3
Case 0:19-cv-61989-WPD Document 8 Entered on FLSD Docket 10/30/2019 Page 4 of 10



  560-61). The “‘[f]irst and foremost’” element of standing—injury in fact—requires the plaintiff to

  show that he “suffered ‘an invasion of a legally protected interest’ that is ‘concrete and

  particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Id. at 1547-48.

          Here, Plaintiff’s injury allegations consist of nothing more than conclusory contentions of

  intangible harms. Plaintiff alleges that the “unsolicited text messages caused [him] actual harm,

  including invasion of privacy, aggravation, annoyance, intrusion on seclusion, trespass, and

  conversion.” Compl. ¶ 19. Further, he alleges the text message caused him “inconvenience[]” and

  “disruption to his daily life.” Id. Plaintiff offers no specifics to support these contentions. He does

  not identify, for instance, any distraction that the alleged inappropriate text message caused, any

  expense he incurred in connection with the text message he alleges he received, or any interference

  that the text message created regarding his continued use of his cellular phone. Indeed, Plaintiff

  does not contend that the text message interfered with his daily activity in any way. These

  conclusory allegations of intangible harms—and recitation of common law causes of action—are

  insufficient to establish a concrete injury in fact.

          It thus appears that Plaintiff intends to base his alleged injury on nothing more than the

  bare-bones contention that Slomin’s violated the TCPA. Even assuming that allegation to be true,

  and it is not, this is not sufficient to pursue a claim in federal court. As the Supreme Court has

  made plain, injury in fact is the “irreducible constitutional minimum” of standing, and Congress

  “cannot erase Article III’s standing requirements by statutorily granting the right to sue to a

  plaintiff who would not otherwise have standing.” Spokeo, 136 S. Ct. at 1547-48. Thus, to satisfy

  Article III’s injury-in-fact requirement, a plaintiff must show that he suffered concrete harm—that

  is, an injury that is “real” and “actually exist[s]” independent of any statute. Id. at 1548. Although

  intangible injuries are sometimes sufficient, “abstract” injuries are not. Id. at 1548-49. It is not



  {M1681292.1}                                       4
Case 0:19-cv-61989-WPD Document 8 Entered on FLSD Docket 10/30/2019 Page 5 of 10



  enough merely to contend, as Plaintiff does, that Slomin’s engaged in an isolated instance of

  activity as to him that violated the TCPA.

          The Eleventh Circuit in Salcedo exhaustively considered this exact question. 936 F.3d at

  1168-72. In a published opinion issued just two months ago, the court rejected allegations nearly

  identical to those of Plaintiff here. Id. at 1173. Specifically, the court evaluated whether intangible

  harms allegedly resulting from the receipt of an unsolicited text message satisfy the injury-in-fact

  requirements, following the Supreme Court’s direction to look to “history and the judgment of

  Congress.” Id. at 1549. The court considered whether Congress has elevated these types of

  intangible harms to legally cognizable, concrete injuries. Id. at 1169-70. Further, the court

  considered whether the alleged intangible harms have “a close relationship to a harm that has

  traditionally been regarded as providing a basis for a lawsuit in English or American courts.” Id.

  at 1170 (quoting Spokeo, 136 S. Ct. at 1549).

          Following this analysis, the Eleventh Circuit in Salcedo rejected the plaintiff’s allegations

  that receiving a text message caused him to “waste his time answering or otherwise addressing the

  message” and “resulted in an invasion of [his] privacy and right to enjoy the full utility of his

  cellular device.” Id. at 1167. The analysis and holding that the court reached in Salcedo is binding

  here, and it requires dismissal of Plaintiff’s claims.

          A.     The Judgment of Congress

          In addressing the judgment of Congress, the Salcedo court importantly noted that Congress

  has said nothing about “harms from marketing via text message” in the TCPA itself or in any

  legislative findings. Id. at 1168-69. Moreover, the court reasoned that “legislative findings about

  telemarketing suggest that the receipt of a single text message is qualitatively different from the

  kinds of things Congress was concerned about when it enacted the TCPA.” Id. at 1169. The court

  found that, in enacting the TCPA, Congress was concerned with “intrusive invasions of privacy

  {M1681292.1}                                       5
Case 0:19-cv-61989-WPD Document 8 Entered on FLSD Docket 10/30/2019 Page 6 of 10



  into the home” that necessarily result from robocalls to a residential landline. Id. at 1170. The court

  further noted that Congress apparently viewed robocalls to cell phones—which are often taken

  outside of the home and often have their ringers silenced—as less intrusive into the privacy of the

  home, because Congress amended the TCPA in 1992 to allow the FCC to exempt calls to cell

  phones where the called party is not charged. Id. at 1169-70. Thus, the Salcedo court concluded

  that the judgment of Congress does not support extending federal jurisdiction to intangible harms

  resulting from the receipt of an unsolicited text message. Id. at 1170.

          The same conclusion applies here. Plaintiff’s claim and alleged harms are precisely the

  same TCPA claim and purported harms that the court addressed in Salcedo. The views of Congress

  exhaustively considered by the Eleventh Circuit in Salcedo are, thus, the exact same views that

  preclude Plaintiff from showing injury in fact here. There is no basis to conclude that Congress

  singled out the annoyance of receiving an unsolicited text message as harmful and, thus, intended

  to allow plaintiffs to sue exclusively on that basis. Thus, the judgment of Congress does not support

  a finding that Plaintiff’s allegations are sufficient to show injury.

          B.     History

          The Salcedo court next looked to history, rejecting the plaintiff’s analogies to traditional

  causes of action, which Plaintiff in this case appears to make in his Complaint. See Compl. ¶ 19

  (alleging “invasion of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and

  conversion.”). First, the court rejected the contention that allegations of invasion of privacy

  resulting from the receipt of an unsolicited text message are “closely related” to the common law

  tort of “intrusion upon seclusion.” Id. at 1171. The Salcedo court explained that analogy to the tort

  of intrusion upon seclusion would require an “objectively serious and universally condemnable”

  invasion of privacy to establish standing, but the plaintiff’s alleged harm from receiving an

  unwanted text message was merely “isolated, momentary, and ephemeral.” Id. In addition, the

  {M1681292.1}                                       6
Case 0:19-cv-61989-WPD Document 8 Entered on FLSD Docket 10/30/2019 Page 7 of 10



  court found that the act of sending a text message to a private cell phone is not “closely related” to

  the “severe kinds of actively intermeddling intrusions” on private affairs contemplated by the

  traditional tort. Id. Rather, the court explained that “[the plaintiff’s] reasoning would equate

  opening your private mail . . . with mailing you a postcard.” Id.

          Second, the court rejected the comparison between the plaintiff’s allegations of nuisance—

  equivalent to Plaintiff’s allegations of “aggravation” and “annoyance”—to the traditional torts of

  trespass and private nuisance. Id. The court explained that those traditional causes of action

  contemplate invasion of an “interest in real property,” which the plaintiff there had not alleged,

  and neither does the Plaintiff in this case. Id. Further, the Salcedo court noted that even in the

  context of nuisance to real property, “mere disturbance and annoyance”—which is all Plaintiff in

  this case alleges, and in a conclusory fashion—do not necessarily “give rise to an invasion of a

  legal right.” Id.

          Finally, the court rejected the plaintiff’s argument that his alleged harm is closely related

  to the personal property torts of conversion and trespass to chattel. Both of those torts would

  require allegations of a “near complete and permanent dominion over [the plaintiff’s] phone” or

  harm to the “materially valuable interest in the physical condition, quality, or value” of the phone.

  Id. at 1171-72. The court concluded that the plaintiff’s allegation of harm, similar to Plaintiff’s

  allegation in this case, “is precisely the kind of fleeting infraction upon personal property that tort

  law has resisted addressing.” Id. at 1172.

          In sum, the Eleventh Circuit held that neither history nor the judgment of Congress could

  support finding a concrete injury in fact from the plaintiff’s allegations that suffered intangible

  harms from the receipt of an unsolicited text message in violation of the TCPA. Id. at 1172. The

  court went onto clarify that its holding is based on a “qualitative, not quantitative” analysis. Id. at



  {M1681292.1}                                      7
Case 0:19-cv-61989-WPD Document 8 Entered on FLSD Docket 10/30/2019 Page 8 of 10



  1173. The court explained: “We have assessed how concrete and real the alleged harm is, and we

  have concluded that it is not the kind of harm that constitutes an injury in fact.” Id. at 1173 (citations

  omitted) (emphasis added).

          The holding in Salcedo forecloses any finding of injury in fact in this case for the same

  reasons. Here, the Complaint contains nothing more than conclusory allegations of intangible

  harms resulting from the receipt of a single text message, which are qualitatively indistinguishable

  from the alleged harms at issue in Salcedo. Compl. ¶¶ 10, 19. Plaintiff alleges that receiving text

  messages “inconvenienced” him and “caused disruption to his daily life.” Id. ¶ 19. The plaintiff in

  Salcedo similarly alleged that receiving a text message caused him to “waste his time answering

  or otherwise addressing the message.” Salcedo, 936 F.3d at 1167. Plaintiff also alleges the text

  messages caused “invasion of privacy, aggravation, and annoyance,” Compl. ¶ 19, similar to the

  plaintiff in Salcedo, who alleged that the message he received “resulted in an invasion of [his]

  privacy and right to enjoy the full utility of his cellular device” and constituted a “nuisance.” 936

  F.3d at 1167, 1171. The Eleventh Circuit has fully addressed the same harms that Plaintiff alleges

  and has held that they are not the kind of “real” harms that constitute an injury in fact. Id. at 1173.

  Thus, Plaintiff fails to establish that he has standing under Article III, and his Complaint should

  be dismissed for lack of subject matter jurisdiction.

          WHEREFORE, Defendant, Slomin’s Inc., respectfully requests that the Court enter an

  order dismissing plaintiff’s complaint and granting such other and further relief as the Court deems

  just and proper.




  {M1681292.1}                                        8
Case 0:19-cv-61989-WPD Document 8 Entered on FLSD Docket 10/30/2019 Page 9 of 10



          Dated: October 30, 2019          Respectfully submitted,

                                           Stephen P. Drobny
                                           Stephen P. Drobny
                                           Florida Bar No. 55732
                                           sdrobny@joneswalker.com
                                           Jones Walker LLP
                                           201 S. Biscayne Blvd., Suite 2600
                                           Miami, Florida 33139
                                           Phone: (305) 679-5700
                                           Fax: (305) 679-7510

                                           Jonathan R. Chally*
                                           jchally@kslaw.com
                                           Allison Hill White*
                                           awhite@kslaw.com
                                           KING & SPALDING LLP
                                           1180 Peachtree Street NE
                                           Atlanta, Georgia 30309
                                           Phone: (404) 572-4600
                                           Fax: (404) 572-5140
                                           *Pro hac vice motions forthcoming




  {M1681292.1}                         9
Case 0:19-cv-61989-WPD Document 8 Entered on FLSD Docket 10/30/2019 Page 10 of 10



                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on October 30, 2019 a true and correct copy of the foregoing

   was electronically filed using the Court’s ECF system. I also certify that the foregoing document

   is being served this day on all counsel of record and parties identified on the attached Service List

   either via transmission of Notices of Electronic Filing generated by CM/ECF or by first-class

   United States mail for those parties not receiving notice electronically.


                                                 /s/ Stephen P. Drobny
                                                 Stephen P. Drobny

   Service List

   Thomas John Patti, III
   Law Offices of Jibrael S. Hindi
   110 S.E. 6th Street
   Suite 1700
   Fort Lauderdale, FL 33301
   954-907-1136
   Fax: 954-529-9540
   Email: tom@jibraellaw.com
   Counsel for Plaintiff

   Jibrael Jarallah Said Hindi
   The Law Offices of Jibrael S. Hindi
   110 SE 6th St.
   17th Floor
   Fort Lauderdale, FL 33301
   954-907-1136
   Email: jibrael@jibraellaw.com
   Counsel for Plaintiff




   {M1681292.1}                                     10
